Title: From Thomas Jefferson to Albert Gallatin, 7 January 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Jan. 7. 08.
                  
                  I think with you that the establishment of ports of delivery at Green bay & Chickago would only furnish pretexts for not entering at Mackinac; and that a new port at the falls of St. Mary’s requiring a military post to be established there would not quit cost, nor is this a time to be multiplying small establishments.
                  The collector should have his eye on the Schooner Friends on her return, & tho proof may be difficult, harrass them with a prosecution.
                  I see nothing in the case of the Swedish captain which can produce doubt. the law is plain that a foreign vessel may go with the load she had on board & no more. the exception as to vessels under the President’s direction can only be meant to embrace governmental cases, such as advice vessels, such as permitting foreign seamen to be shipped to their own country.
                  With respect to the 4. brothers, I know not what can be done unless the amendatory law would authorise the Collector to detain on circumstances of strong suspicion until he can refer the case here & give a power to detain finally on such grounds.
                  Have you thought of the Indian drawback? the Indians can be kept in order only by commerce or war. the former is the cheapest. unless we can induce individuals to employ their capital in that trade, it will require an enormous sum of capital from the public treasury, & it will be badly managed. a drawback for 4. or 5. years is the cheapest way of getting that business off our hands. Affectionate salutns.
               